Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, several elements previously introduced in claim 1 are reintroduced in claim 12, it is unclear if new elements are being introduced or if the claim is meant to further define elements previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedict (US Pub App 2008/075569).

Regarding claim 1, Benedict discloses an automated storage and retrieval system comprising: 
- a track system (45) comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction (Fig.20), which first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks (Fig.1); 
- a plurality of stacks (1-7) of storage containers (28) arranged in storage columns located beneath the track system, wherein each storage column  is located vertically below a grid opening (Fig.1); 
- a vehicle (40) comprising a storage container lifting device (90) for lifting storage containers stacked in the stacks and a drive system (Para.31) comprising a wheel arrangement (48), the drive system being configured to drive the vehicle along the track system in at least one of the first direction and the second direction,

wherein the vehicle further comprises: 
- a base (42) onto which the wheel arrangement is connected, 
- a rotational part (80) rotationally connected via a swivel device to the base having a rotational axis directed perpendicular to the horizontal plane (Fig.26, Para.33), 
the rotational part comprising a bulk section rotationally connected to the base and a protruding section extending horizontally in the first direction from the bulk section forming a container receiving space confined in height by the vertical distance from the track system to the protruding section and in the horizontal plane to the horizontal extent of the protruding section (Fig.26), wherein the storage container lifting device is arranged at least partly below the protruding section, wherein the storage container lifting device is connected to the lower face of the protruding section (Fig.20) and 
- a rotational drive system for rotating the rotational part relative to the base (Para.33).  

Regarding claim 7, Benedict further discloses an end section of the rotational part opposite of the protruding section is shaped such that the rotational part may rotate without extending with the end section beyond the maximum horizontal extent of the drive system (Fig.26, Para.33).  

Regarding claim 12, Benedict further discloses a vehicle for lifting and transporting storage containers stacked in stacks within an automated storage and retrieval system
- wherein the vehicle (40) is configured to move on top of the track system above storage columns, the track system comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction (Fig.20), which first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks (Fig.1); and 
- wherein the vehicle comprises 
- a storage container lifting device (90) for lifting storage containers (28) stacked in the stacks (1-7) and 
- a drive system (Para.31) comprising a wheel arrangement (48), the drive system being configured to drive the vehicle along the track system in at least one of the first direction and the second direction wherein the vehicle further comprises: 
- a base (42) onto which the wheel arrangement is connected, 
- a rotational part (80) rotationally connected via a swivel device to the base having a rotational axis directed perpendicular to the horizontal plane (Fig.26, Para.33), the rotational part comprising a bulk section rotationally connected to the base and a protruding section extending horizontally in the first direction from the bulk section forming a container receiving space confined in height by the vertical distance from the track system to the protruding section and in the horizontal plane to the horizontal extent of the protruding section (Fig.26), wherein the storage container lifting device is connected at least partly below the protruding section, wherein the storage container lifting device is connected to the lower face of the protruding section (Fig.20) and 
- a rotational drive system for rotating the rotational part relative to the base (Para.33).  

Regarding claim 13, Benedict discloses a method of operating an automated storage and retrieval system comprising: 
- a track system (45) comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction (Fig.20), which first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks (Fig.1); 
- a plurality of stacks (1-7) of storage containers (28) arranged in storage columns  located beneath the track system, wherein each storage column is located vertically below a grid opening (Fig.1); and 
- a vehicle (40) comprising a storage container lifting device for lifting storage containers stacked in the stacks, a drive system (Para.31) comprising a wheel arrangement (48), the drive system being configured to drive the vehicle along the track system in at least one of the first direction and the second direction, a base onto which the wheel arrangement is connected, 
a rotational part (80) rotationally connected via a swivel device to the base having a rotational axis directed perpendicular to the horizontal plane (Fig.26, Para.33), the rotational part comprising a bulk section rotationally connected to the base and a protruding section extending horizontally in the first direction from the bulk section forming a container receiving space confined in height by the vertical distance from the track system to the protruding section and in the horizontal plane to the horizontal extent of the protruding section (Fig.26), wherein the storage container lifting device is arranged at least partly below the protruding section, wherein the storage container lifting device is connected to the lower face of the protruding section (Fig.20), and 
- a rotational drive system for rotating the rotational part relative to the base (Para.33)
wherein the method comprises the steps of: 
- identifying a target storage container (Fig.1) within a target storage column (24) comprising the target storage container and at least one non-target storage container (2-7, Fig.1), 
- operating the drive system (Para.31) to maneuver the vehicle (40) in the horizontal plane such that the storage container lifting device (90) is arranged directly above the grid opening of the target storage column (24) into which the selected target storage container is arranged, 
- lifting the topmost storage container of the target storage column fully above the track system by use of the storage container lifting device (Fig.16-17), 
- if the topmost storage container (7) is a non-target storage container, 
locating a non-target storage column (24) onto or into which the non-target storage container may be arranged, 
arranging the storage container lifting device (90) with the non-target storage container directly above the grid opening (above 24, Fig.2) of the non-target storage column by operating the drive system to maneuver the vehicle in the horizontal plane or operating the rotational drive system to rotate the rotational part relative to the base or a combination thereof and
repeating the method steps involving the non-target storage container until the topmost storage container of the target storage column (24) is the selected target storage container (1), and 
- transporting the topmost storage container (1) to a drop-off port (1, Fig.19) within or adjacent to the track system (45, Fig.19).

Regarding claim 14, Benedict further discloses the method in accordance with claim 13, wherein the automated storage and retrieval system is in accordance with any claim (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Benedict (US Pub App 2008/075569) in view of Stadie (WO 2017/148939).

Regarding claims 2 and 3, Benedict does not further specifically disclose the vehicle further comprises at least one camera allowing acquisition of live and/or still images, at least one of the at least one camera is configured to allow acquisition of live and/or still images of content within a storage container.  
Stadie teaches a robotic service device for use in a grid with a camera (Page 5, lines 18+) to view contents of a container.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Benedict in view of Stadie to have a camera in order to remotely show and confirm contents of a container.

Regarding claims 4-6, Benedict does not further specifically disclose the rotational part further comprises a registration device connected to the storage container lifting device arranged at the sides and/or beneath the protruding section, wherein the registration device is configured to acquire information related to content within a storage container, the registration device is a camera allowing live and/or still images of content within a storage container.  
Stadie teaches a robotic service device for use in a grid with a camera (Page 5, lines 18+) to view contents of a container.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Benedict in view of Stadie to have a camera in order to remotely show and confirm contents of a container.

Regarding claim 11, Benedict does not further specifically disclose the system according to claim 1, wherein the vehicle further comprises a replaceable power source coupled to the rotational part.  
Stadie teaches a robotic service device for use in a grid with a battery (Page 6, lines 21+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Benedict in view of Stadie to use a battery in order to power the device using a more portable means.

Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Benedict (US Pub App 2008/075569) in view of Lindbo (WO 2017/081281).

Regarding claim 8, Benedict does not further specifically disclose the rotational part further comprises 
a bulk section rotationally connected to the base, 
a first protruding section extending horizontally in the first direction from the bulk section, forming a first container receiving space confined in height by the vertical distance from the track system to the first protruding section and in the horizontal plane to the horizontal extent of the first protruding section, and 
- a second protruding section extending horizontally in the first direction from the bulk section opposite of the first protruding section, forming a second container receiving space confined in height by the vertical distance from the track system to the second protruding section and in the horizontal plane to the horizontal extent of the second protruding section 
wherein the storage container lifting device is arranged at least partly beneath at least one of the first and second protruding section.  
Lindbo teaches first and second container receiving spaces with a container lifting device at least partly beneath (Fig.6A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Benedict in view of Lindbo in order to handle additional cargo.

Regarding claim 9, Benedict does not further specifically disclose the drive system comprises a first wheel arrangement configured to guide the vehicle along the track system in the first direction, wherein the first wheel arrangement has a length in the first direction being longer than the distance between a pair of neighboring tracks of the second set of tracks.  
Lindbo teaches a wheel arrangement that has a length in the first direction being longer than the distance between a pair of neighboring tracks of the second set of tracks (Fig.8A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Benedict in view of Lindbo in order to cover more grid space efficiently.

Regarding claim 10, Benedict further discloses wherein the drive system further comprises - a second wheel arrangement configured to guide the vehicle along the track system in the second direction, wherein the second wheel arrangement has a length in the second direction being equal to or shorter than the distance between a pair of neighboring track of the first set of tracks.
Lindbo teaches a 2nd wheel arrangement that has a length in the second direction being equal to or shorter than the distance between a pair of neighboring track of the first set of tracks (Fig.8A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Benedict in view of Lindbo in order to fit the grid and effectively access items underneath.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Austrheim, Durai, Van Buijtene, Bell, Deacon, Fjeldheim further disclose elements of storage and retrieval systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652